 


110 HR 1971 IH: Teach for America Act
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1971 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2007 
Mr. Van Hollen (for himself, Mr. Castle, Ms. DeLauro, Mr. Regula, and Mr. Sarbanes) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To provide for recruiting, selecting, training, and supporting a national teacher corps in underserved communities. 
 
 
1.Short titleThis Act may be cited as the Teach for America Act. 
2.PurposesThe purposes of this part are— 
(1)to raise the number of highly accomplished recent college graduates teaching in underserved urban and rural communities in the United States; 
(2)to increase the number of school districts and communities served by a nationally recruited corps of outstanding new teachers; and 
(3)to build a broader pipeline of talented and experienced future leaders in public education and education reform. 
3.DefinitionsIn this part: 
(1)In generalThe terms highly qualified, local educational agency, and Secretary have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(2)GranteeThe term grantee means Teach For America, Inc. 
(3)High needThe term high need, when used with respect to a local educational agency, means a local educational agency in which a substantial percentage of students are eligible for free or reduced price meals through the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). 
4.Grant program authorizedThe Secretary is authorized to award a grant to Teach For America, Inc., the national corps of outstanding recent college graduates who commit to teach for 2 years in underserved communities in the United States, to implement and expand its program of recruiting, selecting, training, and supporting new teachers. 
5.Grant requirements In carrying out the grant program under this part, the Secretary shall enter into an agreement with the grantee under which the grantee agrees to use the grant funds— 
(1)to provide highly qualified teachers to high need local educational agencies in urban and rural communities; 
(2)to pay the cost of recruiting, selecting, training, and supporting new teachers; and 
(3)to serve a substantial number of students who are eligible for free or reduced price meals through the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.). 
6.Authorized activities Grant funds provided under this part shall be used by the grantee to carry out each of the following activities: 
(1)Recruiting and selecting teachers through a highly-selective national process. 
(2)Providing preservice training to selected teachers through a rigorous summer institute that includes hands-on teaching experience and significant exposure to education coursework and theory. 
(3)Placing selected teachers in schools and positions in high need local education agencies. 
(4)Providing ongoing professional development activities for the selected teachers in the classroom, including regular classroom observations and feedback, and ongoing training and support. 
7.Evaluation 
(a)Annual reportThe grantee shall provide to the Secretary an annual report that includes— 
(1)data on the number and characteristics of the teachers provided to local educational agencies through the grant under this part; 
(2)an externally conducted analysis of the satisfaction of local educational agencies and principals with the teachers so provided; and 
(3)comprehensive data on the background of the selected teachers, the training such teachers received, the placement sites of the teachers, the professional development of the teachers, and the retention of the teachers. 
(b)StudyFrom funds appropriated under this legislation, the Secretary shall provide for a study comparing the academic achievement of students taught by the teachers selected, trained, and placed under this part with the academic achievement of students taught by other teachers in the same schools and positions. The Secretary shall provide for such a study not less than once every 3 years, and each such study shall include multiple local education agencies. Each such study shall meet the peer-review standards of the education research community. 
8.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act— 
(1)$15,000,000 for fiscal year 2008; 
(2)$18,000,000 for fiscal year 2009; 
(3)$20,000,000 for fiscal year 2010; and 
(4)such sums as may be necessary for each of the fiscal years 2011 and 2012. 
 
